DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C.102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/18/2022 has been entered.  
4.	Currently claims 132 is amended; and claims 1-131 are canceled; and therefore, claims 132-141 are currently pending in this application.   
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 132-141 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	Claim 132 recites, “an immersive head-mounted computer display worn by the player and comprising: a head-mounted display obscuring a view of the player and configured to display to the player” (emphasis added).
However, it is unclear whether the limitations  “an immersive head-mounted computer display” and “a head-mounted display” are representing two different displays.  
Claim 132 further recites the following limitations: “the training area”, “the animation module”, “the immersive computer display” and “the passer”.
However, none of the limitations above has appropriate antecedent basis in the claim. 
It is worth to note that each of claims 136, 138 and 139 also recites the limitation, “the immersive computer display”.
In addition, regarding clam 132, it is unclear what is implied per the term “the tracked physical trajectory tracked” (line 33 of the claim). In this regard, appropriate correction (e.g. --the physical trajectory tracked--) is required. 
Accordingly, at least for the reasons discussed above, the current claims are indefinite. 


(b)	Claim 135 recites, “a physical trajectory tracked using the position sensing system”.
	However, it is unclear whether the term “a physical trajectory tracked” is referring to the tracked physical trajectory per line 33 of claim 132. Note that claim 137 is also subjected to the same deficiency since it depends from claim 135.  
(c)	Claim 135 recites, “wherein the immersive computer display is wearable on a head of the player within the physical practice field” (emphasis added).
	However, it is unclear whether the above limitation is referring to a further device that the player wears. Particularly, claim 132 already recites, “an immersive head-mounted computer display worn by the player . . .”  (emphasis added). Consequently, clam 135 is further ambiguous.   
●	Applicant is further recommended to evaluate each of the current claims, and make appropriate corrections if there are additional discrepancies.     
6.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Each of claims 138 and 139 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 138 depends from claim 132; and claim 138 recites, “wherein the immersive computer display is wearable on a head of the player within the physical practice field” (emphasis added).
However, claim 138 fails to further limit the subject matter of claim 132; rather, it is merely repeating the same subject matter that claim 132 already encompasses (e.g. claim 138 does not add a further structural and/or functional limitation to claim 132). It is worth to note that claim 132 already recites, “a physical ball movable by a player within the physical practice field . . . an immersive head-mounted computer display worn by the player . . .” (emphasis added).
Note that claim 139 is also subjected to the same deficiency since it depends from claim 138.      
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Prior art.
●	The prior art does not teach or suggest the current invention as currently claimed. Regarding the state of the prior art, see the previous office-action (i.e. the office-action mailed on 05/20/2022).   
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 132-141 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-9 (or clams 10-14 or claims 15-19) of US 10,943,501.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the current claims are directed to obvious modification of the claims in US 10,943,501. 
For example, current claim 1 of the current application recites similar limitations as claim 1 of the above patent (US 10,943,501); except that claim 1 of the current application further recites that the immersive head-mounted computer display comprises a micro-computer.
However, claim 1 of the above patent already implements a computer, such as an immersive head-mounted computer display, which is already configured to display—based on sensor data gathered from a sensor—a  viewable portion of the training animation to the passer, etc.
Accordingly, , it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the features of claim 1 of the above patent; for example, by incorporating at least one additional microcontroller or microcomputer that manages the video/image data, so that the efficiency of the system would be improved by reducing the processing burden of the head-mounted computer.
Although an exemplary analysis is presented above based the features of current claim 1, similar type of obviousness analysis applies to the features recited per the dependent claims.    







Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715